WILLIAM A. HERIN, Circuit Judge.
This matter came before the court on the petitioner’s motion to require mutual exchange of all valuation data between the parties herein and seeking an order requiring and directing such mutual exchange at a time, certain before the trial; and having heard argument of counsel and being otherwise fully apprised in the premises, now therefore it is ordered and adjudged that —
Petitioner’s motion is well-taken in that the court finds that the paramount issue to be tried in this case is the value of land and improvements; that said valuation must be presented, resolved and determined largely through the testimony of expert witnesses; that mutual pretrial exchange of all valuation data between the parties will accelerate and enhance settlement, will expedite evidentiary presentation at the trial, will minimize sur*128prise at trial and will promote the ultimate ends of justice. Shell v. State Road Department, 135 So.2d 857 (Fla. 1962).
The defendants as to parcel no. 314 shall, no later than noon, Wednesday, May 31, 1967, at the office of the Dade County Attorney, 1626 Dade County Courthouse, exchange with the petitioner all valuation data concerning their respective parcels including written appraisal reports, sales and bid information and otherwise, upon which the defendants will rely at trial.
The failure of any party to exchange in writing all data ordered produced and exchanged hereunder shall be deemed a voluntary waiver and forfeiture of any fee or cost which might otherwise be taxed against the petitioner respecting any matter or item not so exchanged.
This order is continuing in nature and comprehends and is directed to all changes, revisions, additions, deletions and substitutions.